In an action for a judgment declaring that the defendants lack jurisdiction over the plaintiff’s property, the plain*599tiff appeals, as limited by her brief, from so much of an order and judgment (one paper) of the Supreme Court, Suffolk County (Namm, J.), dated August 16, 1989, as upon denying the plaintiff’s motion for a preliminary injunction and granting the defendants’ cross motion to dismiss the complaint, dismissed the complaint and declared that the defendants had jurisdiction.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs to the respondents appearing separately and filing separate briefs.
In this instance both the New York State Department of Environmental Conservation and the Board of Trustees of the Town of Southold had the authority to issue the Notices of Violation (see, ECL 71-2303; Southold Town Code §§ 97-13, 97-20). Bracken, J. P., Kooper, Harwood and Balletta, JJ., concur.